Case 1:20-cv-01131-KAM-JO Document 12 Filed 07/01/20 Page 1 of 2 PageID #: 45




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 KENNETH T. CHAVEZ, on behalf of
 himself and all others similarly
 situated,
                                         Plaintiff,
                                                                     CASE NO. 1:20-cv-01131-KAM-JO
                    v.

 PSA REALTY CORP. d/b/a LA QUINTA INN
 QUEENS,

                                          Defendant.
 ----------------------------------------------------------------X

                                      NOTICE OF SETTLEMENT

        Plaintiff, KENNETH T. CHAVEZ, hereby notifies this Court that a settlement in principle

has been reached in the instant action. The parties request that all deadlines be suspended while

the parties finalize a settlement agreement.

 DATED this 1st day of July, 2020.


                                                       Respectfully Submitted,
                                                       By:    /s/ Mitchell Segal
                                                       Mitchell Segal, Esq.
                                                       Law Offices of Mitchell S. Segal, P.C.
                                                       Attorney for Plaintiff
                                                       1010 Northern Boulevard, Suite 208
                                                       Great Neck, New York 11021
                                                       Ph: (516) 415-0100
                                                       Fx: (516) 706-6631
                                                       msegal@segallegal.com
Case 1:20-cv-01131-KAM-JO Document 12 Filed 07/01/20 Page 2 of 2 PageID #: 46




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing instrument was e-filed with the

Clerk of the Court using CM/ECF, this 1st day of July, 2020.

                                                  By:    /s/ Mitchell Segal
                                                        Mitchell Segal, Esq.
                                                             (MS4878)

                                      SERVICE LIST:


Minh N. Vu, Esq.
Samuel Sverdlov, Esq.
Julia N. Sarnoff, Esq.
Seyfarth Shaw LLP
Attorneys for Defendant
